Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is in respond to the application filed on 03/18/2020.
Status of claims
Claims 1-20 are pending. Claims 1-2 and 4-20 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 FR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given during a telephone interview on 02/07/2022 by the applicant Mr. Mullen, Justin (Reg. 74,567). 

1 (Currently Amended). A method for securing data transmission in communication networks, the method comprising: allocating, by a data security device, a sequence ID (SAID) to each of a plurality of packets based on sequence associated with each of the plurality of packets, wherein the SAID is embedded in an Internet Protocol (IP) header of an associated packet from the plurality of packets; grouping, by the data security device, the plurality of packets into at least one cluster based on at least one of: a distance amongst at least one IP attribute associated with destination address of each ;
wherein the at least one IP attribute associated with destination address of a packet from the plurality of packets comprises an IP address, a class associated with the IP address, a subnet ID, and a domain-name, wherein the subnet ID and the domain-name are derived from the IP address.  

2. The method of claim 1, wherein allocating the SAID to each of the plurality of packets comprises: determining a plurality of category IDs associated with the plurality of packets, wherein a category ID from the plurality of category IDs is assigned to each of the plurality of packets based on at least one of an application specific information and an associated IP header; identifying a plurality of sets of packets, wherein each set in the plurality of sets comprises packets having the same category ID; and assigning a unique sequential set of SQIDs to packets in each of the plurality of sets of packets, wherein the unique sequential set of SQIDs is assigned based on a First In, First Out (FIFO) technique.  

1, wherein the distance amongst the at least one IP attribute associated with destination address of each of the plurality of packets is a Euclidean distance.  
5. The method of claim 1 further comprising assigning a unique cluster ID to each of the at least one cluster.  
6. The method of claim 5, further comprising identifying at least one deviated packet from an associated transmitted cluster, based on at least one of a cluster ID of each of the at least one deviated packet, change in a distance of at least one IP attribute of each of the at least one deviated packet from IP attributes of remaining packets in the associated transmitted cluster, or change in transmission speed of each of the at least one deviated packet when compared to remaining packets in the associated transmitted cluster.  
7. The method of claim 6, further comprises tracking the at least one deviated packet, based on at least one of the associated change in the distance of the at least one IP attribute and change in the associated transmission speed.  
8. The method of claim 6, further comprises logging an error code in response to identifying each of the at least one deviated packet, wherein the error code for a deviated packet comprises details associated with the deviated packet, and wherein details comprise at least one of a SQID of the deviated packet, destination address in the deviated packet, and an error ID.  
9. The method of claim 8, further comprising: converting the error code to a natural language; and notifying an administrator based on the natural language corresponding to the error code.  

 
11. (Currently Amended)A system for securing data transmission in communication networks, the system comprising: a processor; and a memory communicatively coupled to the processor, wherein the memory stores processor instructions, which, on execution, causes the processor to: allocate a sequence ID (SAID) to each of a plurality of packets based on sequence associated with each of the plurality of packets, wherein the SAID is embedded in an Internet Protocol (IP) header of an associated packet from the plurality of packets; group the plurality of packets into at least one cluster based on at least one of: a distance amongst at least one IP attribute associated with destination address of each of the plurality of packets; and variance in IP attributes associated with destination address of each of the plurality of packets; and transmit each of the at least one cluster to an associated destination address, wherein each cluster in the at least one cluster comprises a set of -27-Docket No.: IIP-WIP-P0115 Wipro Docket No.: KNS.CIS.12221N1 packets from the plurality of packets, and wherein at least a domain-name is same in destination address associated with each of the set of packets;
wherein the at least one IP attribute associated with destination address of a packet from the plurality of packets comprises an IP address, a class associated with the IP address, a subnet ID, and a domain-name, wherein the subnet ID and the domain-name are derived from the IP address.  

12. The system of claim 11, wherein the processor instructions further cause the processor to: determine a plurality of category IDs associated with the plurality of packets, wherein a category ID from the plurality of category IDs is assigned to each of the plurality of packets based on at least one of an application specific information and an associated IP header; identify a plurality of sets of packets, wherein each set in the plurality of sets comprises packets having the same category ID; and assign a unique sequential set of SQIDs to packets in each of the plurality of sets of packets, wherein the unique sequential set of SQIDs is assigned based on a First In First Out (FIFO) technique.  

13. (Currently Amended) The system of claim 11, 

14. The system of claim 11, wherein the processor instructions further cause the processor to assign a unique cluster ID to each of the at least one cluster.  


16. The system of claim 15, wherein the processor instructions further cause the processor to track the at least one deviated packet, based on at least one of the associated change in the distance of the at least one IP attribute and change in the associated transmission speed.  
17. The system of claim 15, wherein the processor instructions further cause the processor to log an error code in response to identifying each of the at least one deviated packet, wherein the error code for a deviated packet comprises details associated with the deviated packet, and wherein details comprise at least one of a SQID of the deviated packet, destination address in the deviated packet, and an error ID.  
18. The method of claim 17, wherein the processor instructions further cause the processor to: convert the error code to a natural language; and notify an administrator based on the natural language corresponding to the error code.  
19. The system of claim 11, wherein the processor instructions further cause the processor to: share details associated with each of the at least one cluster with an 

20. A non-transitory computer-readable medium for securing data transmission in communication networks, having stored thereon, a set of computer-executable instructions causing a computer comprising one or more processors to perform steps comprising: allocating a sequence ID (SAID) to each of a plurality of packets based on sequence associated with each of the plurality of packets, wherein the SAID is embedded in an Internet Protocol (IP) header of an associated packet from the plurality of packets; grouping the plurality of packets into at least one cluster based on at least one of: a distance amongst at least one IP attribute associated with destination address of each of the plurality of packets; and variance in IP attributes associated with destination address of each of the plurality of packets; and transmitting each of the at least one cluster to an associated destination address, wherein each cluster in the at least one cluster comprises a set of packets from the plurality of packets, and wherein at least a domain-name is same in destination address associated with each of the set of packets; 
wherein the at least one IP attribute associated with destination address of a packet from the plurality of packets comprises an IP address, a class associated with the IP address, a subnet ID, and a domain-name, wherein the subnet ID and the domain-name are derived from the IP address.  


REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: None of the prior arts of record individually or in combination explicitly teach or fairly suggest the each and every claimed limitation of the current invention as amended by the applicant, especially the independent claim include “allocating a sequence identification (SQID) to each of a set of packets based on sequence associated with each of the packets by a data security device. The SQID is embedded in an Internet protocol (IP) header of an associated packet from the packets. The packets are grouped into a cluster based on a distance amongst an IP attribute associated with destination address of each packet. The cluster is transmitted to an associated destination address, where each cluster in the cluster comprises a set packets, and a domain-name is same in destination address.”; in combination with all the elements of each independent claim as amended by Applicant on 02/07/2022. The claim has been considered persuasive, in light of its limitations, as well as enabling portions of the specification.
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These include.

US  20150073967 A1 – Katsuyama - Trading Platforms, and more particularly, include techniques for transmission latency leveling.

US  20150067819 A1- Shribman - improving communication over the Internet by using intermediate nodes, and in particular, to using devices that may doubly function as an end-user and as an intermediate node.

US  8112471 B2 – Wei - website performance optimization and Internet traffic processing, and in particular to an intermediary system that optimizes requests directed to a website and responses originating from the website.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVANS DESROSIERS whose telephone number is (571)270-5438.  The examiner can normally be reached on Monday -Thursday 7:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVANS DESROSIERS/Primary Examiner, Art Unit 2491